      Case 6:20-cv-00225-JDK Document 1 Filed 04/30/20 Page 1 of 6 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

TREY CARNLEY                                                                     PLAINTIFF

vs.                                       No. 6:20-cv-225

MUGGLE TOWING, LLC,                                                          DEFENDANTS
and JESSICA WARREN

                                     ORIGINAL COMPLAINT

         COMES NOW Plaintiff Trey Carnley (“Plaintiff”), by and through his attorney Josh

Sanford of Sanford Law Firm, PLLC, and for his Original Complaint against Defendant

Muggle Towing, LLC, and Jessica Warren (collectively “Defendant” or “Defendants”), and

in support thereof states and alleges as follows:

                           I.       PRELIMINARY STATEMENTS

         1.    Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorneys’ fees, as a result of

Defendants’ failure to pay Plaintiff lawful overtime compensation for hours worked in

excess of forty (40) hours per week.

         2.    Upon information and belief, for at least three years prior to the filing of this

Complaint, Defendant has willfully and intentionally violated the FLSA as described, infra.

                          II.         JURISDICTION AND VENUE

         3.    The United States District Court for the Eastern District of Texas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

suit raises federal questions under the FLSA.
                                                Page 1 of 6
                                Trey Carnley v. Muggle Towing, LLC, et al.
                                   U.S.D.C. (E.D. Tex.) No. 6:20-cv-225
                                           Original Complaint
   Case 6:20-cv-00225-JDK Document 1 Filed 04/30/20 Page 2 of 6 PageID #: 2



       4.      The acts complained of herein were committed and had their principal effect

within the Tyler Division of the Eastern District of Texas; therefore, venue is proper within

this District pursuant to 28 U.S.C. § 1391.

       5.      Defendant does business in this District and a substantial part of the events

alleged herein occurred in this District.

       6.      The witnesses to the wage violations herein reside in this District.

       7.      The records and other documents related to the payroll practices that

Plaintiff challenge are located in this District.

                                   III.      THE PARTIES

       8.      Plaintiff is a resident and citizen of Smith County.

       9.      Defendant Muggle Towing, LLC (“Muggle”), is a domestic limited liability

company.

       10.     Muggle’s registered agent for service is Jessica Warren, at 12264 Highway

64 West, Tyler, Texas 75704.

       11.     Defendant Jessica Warren is an individual and resident of Texas.

                             IV.      FACTUAL ALLEGATIONS

       12.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       13.     Warren is the owner, principal, officer and/or director of Muggle.

       14.     Warren manages and controls the day-to-day operations of Muggle,

including but not limited to the decision to not pay Plaintiff a sufficient premium for hours

worked in excess of forty (40) per week.




                                              Page 2 of 6
                              Trey Carnley v. Muggle Towing, LLC, et al.
                                 U.S.D.C. (E.D. Tex.) No. 6:20-cv-225
                                         Original Complaint
   Case 6:20-cv-00225-JDK Document 1 Filed 04/30/20 Page 3 of 6 PageID #: 3



       15.    Defendant is an “employer” within the meanings set forth in the FLSA, and

was, at all times relevant to the allegations in this Complaint, Plaintiff’s employer.

       16.    Defendants own and operate a tow truck business located in Tyler.

       17.    Upon information and belief, at least a quarter of Defendants’ towing

business came from contracts with local law enforcement.

       18.    Defendants also do repossession work for other businesses.

       19.    Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce, such as tow trucks.

       20.    Defendant’s annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) for each of the three years preceding the filing of this Complaint.

       21.    Plaintiff was employed by Defendant within the three (3) years preceding

the filing of this Original Complaint.

       22.    Specifically, Plaintiff was employed by Defendant from November of 2018

until March of 2020 as a tow truck driver.

       23.    As a tow truck driver, Plaintiff was paid solely on commission.

       24.    At all material times herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA.

       25.    At all relevant times herein, Defendant directly hired Plaintiff to work at its

towing business, paid him wages and benefits, controlled his work schedules, duties,




                                             Page 3 of 6
                             Trey Carnley v. Muggle Towing, LLC, et al.
                                U.S.D.C. (E.D. Tex.) No. 6:20-cv-225
                                        Original Complaint
   Case 6:20-cv-00225-JDK Document 1 Filed 04/30/20 Page 4 of 6 PageID #: 4



protocols, applications, assignments and employment conditions, and kept at least some

records regarding his employment.

        26.    Plaintiff regularly worked in excess of forty (40) hours per week throughout

his employment with Defendant.

        27.    Defendant did not pay Plaintiff one and one-half times his regular rate of

pay for each hour Plaintiff worked over forty per week.

        28.    Section 778.117 of Title 29 of the Code of Federal Regulations states that

commissions “are payments for hours worked and must be included in the regular rate,”

regardless of the basis for them or their frequency.

        29.    Defendant violated the FLSA by not including the commissions paid to

Plaintiff in his regular rate when calculating his overtime pay.

        30.    Defendant failed to pay Plaintiff a sufficient overtime premium for all hours

worked over forty each week.

        31.    Defendant knew or showed reckless disregard for whether the way it paid

Plaintiff violated the FLSA.

                   V.     CLAIM FOR RELIEF—Violation of the FLSA

        32.    Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

        33.    29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee’s regular rate for all hours that the employee works in excess of

forty (40) per week. 29 U.S.C.S. § 207.

        34.    Defendant misclassified Plaintiff as exempt from the requirements of the

FLSA.

                                               Page 4 of 6
                               Trey Carnley v. Muggle Towing, LLC, et al.
                                  U.S.D.C. (E.D. Tex.) No. 6:20-cv-225
                                          Original Complaint
   Case 6:20-cv-00225-JDK Document 1 Filed 04/30/20 Page 5 of 6 PageID #: 5



       35.     Defendant violated Section 778.117 of Title 29 of the CFR by not including

commissions paid to Plaintiff in his regular rate when calculating his overtime pay.

       36.     Defendant failed to pay Plaintiff an overtime rate of one and one-half times

his regular rate for all hours worked in excess of forty hours per week.

       37.     Defendant’s conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       38.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney’s

fees provided by the FLSA for all violations which occurred within the three (3) years

preceding the filing of Plaintiffs’ initial complaint, plus periods of equitable tolling.

       39.     Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

Plaintiff is entitled to recover an award of liquidated damages in an amount equal to the

amount of unpaid overtime premium pay described above pursuant to Section 16(b) of

the FLSA, 29 U.S.C. § 216(b).

       40.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                                VI.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Trey Carnley respectfully prays that

each Defendant be summoned to appear and to answer herein as follows:

       A.      That Defendant be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all monies paid to him;

                                              Page 5 of 6
                              Trey Carnley v. Muggle Towing, LLC, et al.
                                 U.S.D.C. (E.D. Tex.) No. 6:20-cv-225
                                         Original Complaint
   Case 6:20-cv-00225-JDK Document 1 Filed 04/30/20 Page 6 of 6 PageID #: 6



        B.      A declaratory judgment that Defendant’s practices violate the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et

seq.;

        C.      Judgment for damages for all unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. §

516, et seq.;

        D.      Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq., in an

amount equal to all unpaid overtime compensation owed to Plaintiffs and members of the

collective during the applicable statutory period;

        E.      An order directing Defendant to pay Plaintiff pre-judgment interest,

reasonable attorney’s fees and all costs connected with this action; and

        F.      Such other and further relief as this Court may deem just and proper.

                                                      Respectfully submitted,

                                                      PLAINTIFF TREY CARNLEY

                                                      SANFORD LAW FIRM, PLLC
                                                      One Financial Center
                                                      650 South Shackleford, Suite 411
                                                      Little Rock, Arkansas 72211
                                                      Telephone: (501) 221-0088
                                                      Facsimile: (888) 787-2040

                                                      /s/ Josh Sanford _______
                                                      Josh Sanford
                                                      Tex. Bar No. 24077858
                                                      josh@sanfordlawfirm.com




                                             Page 6 of 6
                             Trey Carnley v. Muggle Towing, LLC, et al.
                                U.S.D.C. (E.D. Tex.) No. 6:20-cv-225
                                        Original Complaint
